 


109 HRES 578 EH: Concerning the Government of Romania’s ban on intercountry adoptions and the welfare of orphaned or abandoned children in Romania.
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 578 
In the House of Representatives, U. S., 
 
April 6, 2006 
 
RESOLUTION 
Concerning the Government of Romania’s ban on intercountry adoptions and the welfare of orphaned or abandoned children in Romania. 
 
 
Whereas following the execution of Romanian President Nicolae Ceausescu in 1989, it was discovered that more than 100,000 underfed, neglected children throughout Romania were living in hundreds of squalid and inhumane institutions; 
Whereas United States citizens responded to the dire situation of these children with an outpouring of compassion and assistance to improve conditions in those institutions and to provide for the needs of abandoned children in Romania; 
Whereas, between 1990 and 2004, United States citizens adopted more than 8,200 Romanian children, with a similar response from Western Europe; 
Whereas the United Nations Children’s Fund (UNICEF) reported in March 2005 that more than 9,000 children a year are abandoned in Romania’s maternity wards or pediatric hospitals and that child abandonment in Romania in 2003 and 2004 was no different from that occurring 10, 20, or 30 years ago; 
Whereas there are approximately 37,000 orphaned or abandoned children in Romania today living in state institutions, an additional 49,000 living in temporary arrangements, such as foster care, and an unknown number of children living on the streets and in maternity and pediatric hospitals; 
Whereas, on December 28, 1994, Romania ratified the Hague Convention on Protection of Children and Co-operation in Respect of Intercountry Adoption which recognizes that intercountry adoption may offer the advantage of a permanent family to a child for whom a suitable family cannot be found in his or her State of origin; 
Whereas intercountry adoption offers the hope of a permanent family for children who are orphaned or abandoned by their biological parents; 
Whereas UNICEF’s official position on intercountry adoption, in pertinent part, states: For children who cannot be raised by their own families, an appropriate alternative family environment should be sought in preference to institutional care, which should be used only as a last resort and as a temporary measure. Inter-country adoption is one of a range of care options which may be open to children, and for individual children who cannot be placed in a permanent family setting in their countries of origin, it may indeed be the best solution. In each case, the best interests of the individual child must be the guiding principle in making a decision regarding adoption.;  
Whereas unsubstantiated allegations have been made about the fate of children adopted from Romania and the qualifications and motives of those who adopt internationally; 
Whereas in June 2001, the Romanian Adoption Committee imposed a moratorium on intercountry adoption, but continued to accept new intercountry adoption applications and allowed many such applications to be processed under an exception for extraordinary circumstances; 
Whereas on June 21, 2004, the Parliament of Romania enacted Law 272/2004 on the protection and promotion of the rights of the child, which creates new requirements for declaring a child legally available for adoption; 
Whereas on June 21, 2004, the Parliament of Romania enacted Law 273/2004 on adoption, which prohibits intercountry adoption except by a child’s biological grandparent or grandparents; 
Whereas there is no European Union law or regulation restricting intercountry adoptions to biological grandparents or requiring that restrictive laws be passed as a prerequisite for accession to the European Union; 
Whereas the number of Romanian children adopted domestically is far less than the number abandoned and has declined further since enactment of Law 272/2004 and 273/2004 due to new, overly burdensome requirements for adoption; 
Whereas prior to enactment of Law 273/2004, 211 intercountry adoption cases were pending with the Government of Romania in which children had been matched with adoptive parents in the United States, and approximately 1,500 cases were pending in which children had been matched with prospective parents in Western Europe; and 
Whereas Romanian children, and all children, deserve to be raised in permanent families: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the desire of the Government of Romania to improve the standard of care and well-being of children in Romania;  
(2)urges the Government of Romania to complete the processing of the intercountry adoption cases which were pending when Law 273/2004 was enacted;  
(3)urges the Government of Romania to amend its child welfare and adoption laws to decrease barriers to adoption, both domestically and intercountry, including by allowing intercountry adoption by persons other than biological grandparents; 
(4)urges the Secretary of State and the Administrator of the United States Agency for International Development to work collaboratively with the Government of Romania to achieve these ends; and 
(5)requests that the European Union and its member States not impede the Government of Romania’s efforts to place orphaned or abandoned children in permanent homes in a manner that is consistent with Romania’s obligations under the Hague Convention on Protection of Children and Co-operation in Respect of Intercountry Adoption. 
 
Karen L. HaasClerk. 
